In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-18-00394-CR
                             __________________

                   ZACHARY WAYNE SHAW, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 75th District Court
                       Liberty County, Texas
                      Trial Cause No. CR32811
__________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Zachary Wayne Shaw pleaded

guilty to assault involving family violence by occlusion. See Tex. Penal Code Ann.

§ 22.01(b)(2)(B) (West 2019).1 The trial court found Shaw guilty, deferred




      1
       We cite to the current version of the statute as amendments subsequent to
Shaw’s offense do not affect our disposition.
                                         1
adjudication of guilt, placed Shaw on community supervision for ten years, and

assessed a $1,000 fine.

      Two years later, the State filed a motion to revoke and alleged that Shaw

violated certain terms and conditions of his community supervision. Specifically, the

State alleged that Shaw failed to report monthly to his supervision officer, failed to

work his community service, failed to enroll and complete anger management

counseling, failed to enroll and complete batterer’s intervention classes, and failed

to attend and complete an evaluation for the mental health caseload. The State also

alleged that Shaw failed to pay his fine, court costs, attorney’s fees, and community

supervision fees, and that he had failed to refrain from contacting the victim. Shaw

pleaded “not true” to all the allegations. The trial court held a hearing. Shaw’s

supervision officer testified that Shaw had failed to report monthly to his supervision

officer, failed to work his community service, failed to complete anger management

counseling, failed to complete batterer’s intervention classes, and failed to complete

an evaluation for the mental health caseload. Shaw also testified.

      At the end of the revocation hearing, the trial court found that Shaw failed to

report to his community supervision officer as directed, failed to work his

community service, failed to enroll in and complete anger management counseling,

failed to enroll in and complete batterer’s intervention classes, and that he failed to

                                          2
attend and complete his evaluation for the mental health caseload. The court revoked

Shaw’s community supervision and found him guilty of the underlying offense.

After a punishment hearing, the court assessed eight years’ confinement in the Texas

Department of Criminal Justice—Institutional Division and ordered Shaw to pay

court costs. Shaw filed a notice of appeal.

        Shaw’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record, and he concludes the appeal is frivolous and without merit

and that there are no arguable grounds for reversal. See Anders v. California, 386
U.S. 738 (1967); High v. State, 573 S.W.3d 807 (Tex. Crim. App. 1978). We notified

Shaw of his right to file a pro se brief, but we have not received a response from

Shaw.

        Upon receiving an Anders brief, a court must conduct a full examination of

the record to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). We have independently

examined the entire appellate record in this matter. We conclude that no reversible

error exists, no arguable issues support an appeal, and this appeal is wholly frivolous.

See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the

                                           3
court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”).

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

We affirm the trial court’s judgment. 2

      AFFIRMED.

                                                   _________________________
                                                        LEANNE JOHNSON
                                                             Justice

Submitted on June 24, 2019
Opinion Delivered July 10, 2019
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




      2
         Shaw may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         4